Jackson, Chief Justice.
Sawyer sued Cargile for a lot of land in Atlanta. The-plaintiff derived title from the city of Atlanta, and the city from the sale.of the land as defendant’s property for taxes. So that the question is, did title pass out of defendant into the city by that sale; if it did, the non-suit was-wrong; if not, it was right.
It did not pass from defendant to the city, among other reasons, because the land was not legally advertised, for sale, the first notice in the newspaper appearing on Sunday, and without that notice it was not long enough advertised. Sunday is diets non juridicus, and service cannot-be made, or legal notice given on that day, or the business- or work of ordinary callings done. Code, §4, sub-sec, 8, §4579 ; 49 Ga., 436 ; 12 Id., 93 380 ; 31 Id. 638, 607 ; 41 Id., 449 ; 57 Id., 179 ; 59 Id., 683 ; 62 Id., 449. So the-non-suit was right.
Judgment affirmed. *